                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

FRANCIS GRANDINETTI,          )                  CIV. NO. 19-00208 DKW-RT
#A0185087,                    )
                              )                  DISMISSAL ORDER
          Plaintiff,          )
                              )
          vs.                 )
                              )
MONALISA PULE, et al.,        )
                              )
          Defendants.         )
_____________________________ )

      Before the court is pro se prisoner Francis Grandinetti’s Complaint, exhibits,

and Application to Proceed In Forma Pauperis by a Prisoner (IFP application). See

ECF Nos. 1, 2. The Complaint contains no claims. Exhibits attached to the

Complaint suggest that Grandinetti is challenging his housing assignment,

classification, and alleged inability to attend parole programs.

      Grandinetti has accrued three strikes pursuant to 28 U.S.C. § 1915(g)1 and

may not proceed without prepayment of the filing fee, unless his pleadings show

that he was in imminent danger of serious physical injury at the time that he

brought this action. See Andrews v. Cervantes, 493 F.3d 1047, 1053, 1055 (9th



      1
       See, e.g., Grandinetti v. FTC Seg. Unit Staff, 426 F. App’x 576 (9th Cir. 2011);
Grandinetti v. Abercrombie, Civ. No. 15-00007 LEK-RLP (D. Haw. 2015); Grandinetti v.
Shimoda, Civ. No. 05-00442 JMS-BMK (D. Haw. 2005); Grandinetti v. Stampfle, Civ. No. 05-
00692 HG-LEK (D. Haw. 2005).
Cir. 2007). Nothing within the record remotely suggests that Grandinetti is or was

in imminent danger of serious physical injury when he filed this action or that there

is a continuing practice that injured him in the past that poses an “ongoing danger.”

Id. at 1056.

         Grandinetti’s request to proceed in forma pauperis is DENIED, and this

action is DISMISSED without prejudice. This does not prevent Grandinetti from

refiling a new action with concurrent payment of the civil filing fee. The Clerk is

directed to terminate this case. The Court will take no further action in this case

beyond processing any notice of appeal that Grandinetti may choose to file.

         IT IS SO ORDERED.
         DATED: April 25, 2019 at Honolulu, Hawai‘i.


                                                    /s/ Derrick K. Watson
                                                    Derrick K. Watson
                                                    United States District Judge




Francis Grandinetti v. Monalisa Pule, et al; Civil No. 19-00208 DKW-RT;
DISMISSAL ORDER

Grandinetti v. Pule, No. 1:19-cv-00208 DKW-RT; 3 Stks 19, Grandinetti 19-208 dkw (dny IFP dsm)




                                                           2
